Title: From George Washington to John Rutledge, 7 May 1779
From: Washington, George
To: Rutledge, John



Sir,
Camp at Middle brook New Jersey 7th May 1779

Colonel Parker who will have the honr of presenting this Letter to your Excellency is a volunteer in the Service of the Southern States, and goes with many others from this Camp to take charge of & march the recruits lately raised in the State of Virginia (for its Regiments now here) to Georgia. In Colo. Parker and several others who voluntarily offer themselves for this Service your Excellency will, I trust, experience good Officers. Such as come under this discription will, I am perswaded, attract your notice & protection.
The Brigade (for I presume there will be Men enough to form three compleat Regiments) will be commanded I expect by Brigr Genl Scott who is now in Virginia and who I can venture to recommend as a good Man, & a brave & intelligent Officer, I hope his health will permit him to join you. I am with great esteem & respect, Yr Most Obedt Hble Servt
Go: Washington
